In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00020-CR
______________________________


MICHAEL ANDREW BAIN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the Criminal District Court No. 5
Dallas County, Texas
Trial Court No. F01-52563-VL





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Michael Andrew Bain appeals from his conviction for the offense of robbery.   This is one
of six appeals brought by Bain from his convictions.  He was convicted in a single, consolidated trial,
based on his guilty plea (without a plea agreement), to three indictments for aggravated robbery of
an elderly person, two indictments for robbery, and one indictment for theft.   A jury assessed his
punishment at eighty-five years' imprisonment in the aggravated robbery convictions, forty years'
imprisonment for the robbery convictions, and two years' confinement in a state jail facility for the
theft conviction.  The causes have been appealed separately and have been briefed together.  	Since the briefs and arguments raised therein are identical in all appeals, for the reasons
stated in Michael Andrew Bain v. The State of Texas, No. 06-02-00017-CR, we likewise resolve the
issues in this appeal in favor of the State.
	We affirm the judgment of the trial court.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	June 18, 2003
Date Decided:		July 1, 2003

Do Not Publish